DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: because the claims contained claim languages such as “Machine-readable medium” and/or “Computer-readable storage device”, and the memory or memories described in the specification is not to be construed as a transient signal or a propagation signal.  Therefore, the claims are amended to overcome the 35 U.S.C. 101 issue.
Claim 19, line 1, change the phrase “A digital storage medium”  to --- A non-transitory digital storage medium ---.
Claim 20, line 2, change the phrase “a machine-readable”  to --- a non-transitory machine readable ---.
Claim 21, line 2, change the phrase “A computer program”  to --- A non-transitory computer program ---.
Claim 25, line 1, change the phrase “the digital storage medium”  to --- The non-transitory digital storage medium ---.

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a detecting device for detecting a blood count parameter in a blood vessel having:
a signal generator which is designed to generate a calibration measurement signal, wherein the calibration measurement signal comprises a superimposition of a first excitation signal and a second excitation signal,
- wherein the first excitation signal has a higher frequency than the second excitation signal and/or the second excitation signal is a direct signal and/or
- wherein the second excitation signal has a higher power than the first excitation signal; and
a transceiver arrangement is designed to emit a third excitation signal directed towards the blood vessel and to receive a second system response signal in response to the emission of the third excitation signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Volpe et al discloses the medical device includes at least one therapy electrode, at least one acoustic sensor, and at least one processor coupled with the at least one therapy electrode and the at least one acoustic sensor. The at least one processor is configured to deliver at least one pacing pulse via the at least one therapy electrode and to analyze processed acoustic data to determine whether the at least one pacing pulse resulted in capture.		[US 10,201,711]
Bushmakin et al discloses the method for quantitating the relationship between an analyte level in in vivo tissue and the auto-fluorescent spectral characteristics in the tissue. One such method comprises generating a single excitation wavelength or plurality of different excitation wavelengths of green to ultraviolet light; irradiating the tissue with the light and measuring the intensity of the stimulated emission of the sample at a minimum of two different wavelengths of lower energy than the excitation light or at a plurality of wavelengths of lower energy than the excitation light; applying a transformation to the wavelength data; analyzing the transformed data; and inverting the original transformation to yield analytical results in standard units.	[US 2002/0010401]
Fjield et al discloses the method for compensating for a temperature-related error in an electrochemical sensor without using separate sources of temperature measurement by measuring sensor current, temporarily lowering sensor voltage to a first level below a reaction-sustaining threshold, measuring a first offset current, adjusting sensor voltage to a second level below the threshold, measuring a second offset current, calculating a difference between the offset currents, deriving a temperature compensation value from the difference based on empirical data, and adding the value to the measured sensor current.	[US 2009/0030641]
Brill discloses the external system includes an external reading unit, which includes a light sensor; and a processor, which is configured to (i) during a first time period: (a) drive the first light source to generate light having a first illumination peak wavelength appropriate for excitation of the donor fluorophore, and (b) receive, from the light sensor, a first measurement of the fluorescent light emitted from the acceptor fluorophore, (ii) during a second time period: (a) drive a second light source to generate light having a second illumination peak wavelength appropriate for direct excitation of the acceptor fluorophore, and (b) receive, from the light sensor, a second measurement of the fluorescent light emitted from the acceptor fluorophore, and (iii) calculate the concentration of the analyte based on the measurements.	[US 2017/0303838]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/17/2022